DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 7-4-22 has been entered.  Claims 1, 5-7, 12-13, 16-17 and 19 have been amended.  Claims 1-20 are pending.  
Claims 1-20 are pending.  Claims 1-16 and 19 and species CD34+ cells are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention and is repeated for the reasons set forth in the preceding Office Action mailed on 1-6-22.  Applicant's arguments filed 7-4-22 have been fully considered but they are not persuasive.
The phrase “method for inducing pluripotent stem cells or embryonic stem-like cells” in lines 1-2 of claim 1 is vague and renders the claim indefinite.  It is unclear whether it is intended to “induce” pluripotent stem cells or embryonic stem-like cells into some other type of cells or it is intended to “generate” pluripotent stem cells or embryonic stem-like cells from other type of cells.  Claims 2-16 and 19 depend from claim 1 but fail to clarify the indefiniteness.
Applicant argues that step (i) of claim 1 includes having “differentiated CD34+ cells’ and step (ii) includes the transduction of at least one of the classical factors used for induced stem cells.  Therefore, it is clearly and well defined that the method concerns pluripotent stem cells or embryonic stem-like cells induction (Remarks, p. 8).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 1-6-22 and the following reasons.
The phrase “method for inducing pluripotent stem cells or embryonic stem-like cells” is still confusing.  It is unclear whether it is intended to “induce” pluripotent stem cells or embryonic stem-like cells into some other type of cells or it is intended to “generate” pluripotent stem cells or embryonic stem-like cells from other type of cells.  “Inducing pluripotent stem cells” could mean to induce pluripotent stem cell to something but it is unclear what is intended to be induced to form.  Although the method steps appear to mean to reprogram CD34+ cells into reprogrammed cells but the method steps do NOT clearly recite whether the reprogrammed cells are pluripotent stem cells or embryonic stem-like cells.  The method steps do NOT clearly recite the purpose of reprogramming the cells is to generate pluripotent stem cells or embryonic stem-like cells.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-12, 14-16 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Papapetrou et al., 2011 (Nature Protocols, Vol. 6, No. 9, p. 1251-1273, IDS) in view of Lee et al., 2010 (Blood, Vol. 116, No. 21, Abstract 2622) and is repeated for the reasons set forth in the preceding Office Action mailed on 1-6-22.  Applicant's arguments filed 7-4-22 have been fully considered but they are not persuasive.
Applicant argues that neither Papapetrou or Talmon describes all the claimed limitation. Small RNA molecules, particularly, miRNA 302 and miRNA 307 have never been used as transduction factors.  Papapetrou and Talmon do not suggest the use of miRNAs.  The present specification shows that in CD34+ cells or fibroblasts, the canonical reprogramming factors Oct-4, Sox-2 and Klf-4 together with miRNA 302 or miRNA 367 is much more efficient than reprogramming without miRNAs.  These results are unexpected and surprising and none of the combination of the cited references disclose the expression of miRNAs in mature cells, particularly miRNA 302 or miRNA 367 in addition to the reprogramming factors for the purpose of improving the efficiency of reprogramming cell (Remarks, p. 10).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 1-6-22 and the following reasons.
Although Papapetrou does not specifically teach combination of transcription factor and miRNA for reprogramming CD34+ cells into iPSCs.  Lee teaches numerous somatic cells can be reprogrammed by ectopic expression of defined transcription factors including Oct4, Sox2, Myc and Klf4 to iPSCs.  Lee reports that current techniques with low iPS cell production efficiency can be improved by ectopic overexpression of hES-specific miRNA (miRNA-302 and 371 clusters).  Both Papapetrou and Lee teaches reprogramming CD34+ cells into iPSCs by using transcription factors and Lee further teaches that hES-specific miRNAs have a strong potential to promote partially reprogrammed cord blood CD34+ cells to iPS cells with extensive self-renewal capacity, and ectopic overexpression of hES-specific miRNA (miRNA-302 and 371 clusters) can improve iPSC production efficiency.  One of ordinary skill in the art before the effective filing date of the claimed invention would try to combine the transcription factor, including Oct4, Sox2, c-Myc and Klf4, with hES-specific miRNA-302 for the reprogramming of CD34+ cells to iPSCs in order to improve or enhance the iPS cell production efficiency with reasonable expectation of success.  The collective teachings of Papapetrou and Lee do teach the combination of the transcription factor, including Oct4, Sox2, c-Myc and Klf4, with hES-specific miRNA-302 for the reprogramming of CD34+ cells to iPSCs in order to improve or enhance the iPS cell production efficiency.

The following rejections are necessitated by the amendment filed on 7-4-22:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendment filed on 7-4-22 necessitates this new ground of rejection.
The phrase “a pre-mixed cocktail of recombinant human cytokines comprising IL3, IL7, IL6, GM-CSF; and SCF, FLT3-ligand, TPO, IL3” in lines 3-4 of the amended claim 13 is vague and renders the claim indefinite.  It is unclear what is intended to be claimed in said phrase.  It is unclear whether the pre-mixed cocktail comprises IL3, IL7, IL6 and GM-CSF, or comprises SCF, FLT3-ligand, TPO, IL3 or comprises both IL3, IL7, IL6 and GM-CSF and SCF, FLT3-ligand, TPO, IL3.  Further, the phrase “and SCF, FLT3-ligand, TPO, IL3” appears to be incomplete and it is unclear whether something else is intended to be included in the phrase or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papapetrou et al., 2011 (Nature Protocols, Vol. 6, No. 9, p. 1251-1273, IDS) in view of Lee et al., 2010 (Blood, Vol. 116, No. 21, Abstract 2622) as applied to claims 1-3, 11-12, 14-16 and 19 above, and further in view of Cheng, Linzhao, May 21, 2015 (US 20150139961 A1).  Applicant’s amendment filed on 7-4-22 necessitates this new ground of rejection.
Claims 1, 7-10 and 13 are directed to a method for inducing pluripotent stem cells or embryonic stem-like cells by using CD34+ cells (elected species) isolated from an individual, wherein said individual is a human, reprogramming said cells by transducing said cells with a viral vector comprising a DNA sequence codifying at least one transcription factor selected from Oct4, Sox-2, Klf4 and c-Myc, and at least one small RNA molecule selected from miRNA 302 and miRNA 367, culturing said reprogrammed cells in a medium specific for stem cells to isolate stable reprogrammed cell clones having not more than 4 copies of the viral vector.  Claim 7 specifies the cells are activated before step (ii) by culturing them at least 48-70 hours till 4-10 days in a serum-free and/or xeno-free medium comprising cytokines as listed.  Claim 8 specifies the cytokines are used as a mixture.  Claim 9 specifies the concentration of said cytokines ranges from 20 ng/ml to 100 ng/ml.  Claim 10 specifies the concentration of the mixture of cytokines ranges between 5 and 25 ng/ml.  Claim 13 specifies before step (iii) the cells are cultured for at least 48-72 hours in a serum free medium comprising a premixed cocktail of recombinant human cytokines comprising IL3, IL7, IL6, GM-CSF and combination thereof, and SCF, FLT3-ligand, TPO, IL3.  
Papapetrou teaches “generation of transgene-free human induced pluripotent stem cells with an excisable single polycistronic vector” (e.g. Title).  Papapetrou uses a single polycistronic lentiviral vector (pLM-fSV2A) coexpressing Oct4, Sox2, Klf4 and c-Myc to produce human induced pluripotent stem cells.  Vector-excised iPSC lines maintain all characteristics of pluripotency.  This protocol can be used to efficiently derive transfene-free iPSCs form many starting cell types in approximately 12-14 weeks (e.g. Abstract) (For claims 1, 11, 15-16 and 19).   Papapetrou also use the PLM-fSV2A vector to derive iPSCs from cord blood CD34+ cells (e.g. Table 1, p. 1252, left column, 1st paragraph) (For claim 2).  The vector-excised iPSC lines would contain no more than 4 copies of the viral vector (For claim 1).  The CD34+ cells from cord blood could be from a healthy individual or from a diseased individual (For claim 3).  The optimal cell density at the time of transduction is 50-70% and can be achieved by plating 50,000-100,000 cells in a well of six-well plate less than 24 hours before transduction (e.g. p. 1254, left column, 1st paragraph) (For claim 12).  Papapetrou teaches for iPSC generation, replating the transduced cells at low density on MEF at an early time point (3-5 days after transduction) may be preferable.  Papapetrou also teaches both options: reprogramming on feeders or feeder free (e.g. p. 1256, bridging, left and right columns) (Fro claim 14).
Lee teaches numerous somatic cells can be reprogrammed by ectopic expression of defined transcription factors including Oct4, Sox2, Myc and Klf4 to iPSCs.  Production efficiency of iPS cells by these transcription factors is extremely low, and identification of additional factors required to enhancing iPS cells production efficiency has been an intensive research subject.  Lee reports that “hES-specific miRNAs have a strong potential to promote partially reprogrammed cord blood CD34+ cells to iPS cells with extensive self-renewal capacity.  Our study suggests that current techniques with low iPS cell production efficiency can be improved by ectopic overexpression of hES-specific miRNA (miRNA-302 and 371 clusters).
Papapetrou and Lee do not specifically teach the cells are activated before step (ii) or step (iii) by culturing them at least 48-70 hours till 4-10 days in a serum-free and/or xeno-free medium comprising cytokines as listed, the cytokines are used as a mixture, the concentration of said cytokines ranges from 20 ng/ml to 100 ng/ml, or the concentration of the mixture of cytokines ranges between 5 and 25 ng/ml.
Cheng teaches cord blood or adult bone marrow CD34+ cells can be reprogrammed to early stem cells, and methods for reprogramming blood cells of a subject (e.g. [0008]).  A method of introducing a plurality of factors into the blood cells to reprogram the blood cells to pluripotent or multipotent stem cells and to generate a stable cell line (e.g. [0088]).  A viral vector, such as a lentiviral vector or adenoviral vector, expressing a plurality of pluripotency genes under the control of at least one regulatory sequence can be introduced into the blood cells (e.g. [0089]).  The method further includes adding at least one cytokines to the cells, and the cytokines can be SCF, TPO, IL-3 and FLT3 (e.g. [0091]).  Cheng teaches expansion of mononuclear cells (MNCs) from newborn cord blood or adult peripheral blood by culturing cells for 8-9 days in a defined serum-free culture to prime for reprogramming.  Cells are harvested for nucleofection by 1-2 plasmids and analyzed by FACS staining surface-marker staining (e.g. [0027]).  After expansion with cytokines for 4 days, CB CD34+ cells were transfected once and then cultured following the standard protocol of deriving human iPSCs.  Isolated CB CD34+ cells were cultured with cytokines for 4 days and then nucleofected by 2 or 3 plasmids at day 0 (e.g. [0077]).  Cheng also teaches CD34+ cells are cultured for 2-4 days with cytokines SCF (100 ng/ml), FL (50-100 ng/ml) and TPO (20 ng/ml) before retroviral transduction (e.g. [0111]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to activate CD34+ cells before step (ii) or step (iii) by culturing them at least 48-70 hours till 4-10 days in a serum-free and/or xeno-free medium comprising cytokines, such as SCF, TPO and IL-3 because Both Papapetrou and Cheng teach reprogramming CD34+ cells into pluripotent stem cells by using lentiviral vector expressing plurality of pluripotency genes and Cheng teaches culturing cells for 8-9 days in a defined serum-free culture to prime for reprogramming and CD34+ cells are cultured for 2-4 days with cytokines SCF (100 ng/ml), FL (50-100 ng/ml) and TPO (20 ng/ml) before retroviral transduction.  It would be obvious for one of ordinary skill in the art to culture the CD34+ cells in a serum-free medium comprising the cited cytokines for at least 48-70 hours till 4-10 days in order to expand the CD34+ cells for reprogramming and to optimize the efficiency of reprogramming the CD34+ cells into pluripotent stem cells with reasonable expectation of success.
It also would be obvious for one of ordinary skill in the art to use the cytokines as a mixture, the concentration of said cytokines ranges from 20 ng/ml to 100 ng/ml, or the concentration of the mixture of cytokines ranges between 5 and 25 ng/ml because Cheng teaches CD34+ cells are cultured for 2-4 days with cytokines SCF (100 ng/ml), FL (50-100 ng/ml) and TPO (20 ng/ml) before retroviral transduction.  The SCF (100 ng/ml) and TPO (20 ng/ml) falls within the cytokines ranges from 20 ng/ml to 100 ng/ml, or the cytokines ranges between 5 and 25 ng/ml.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to generate transgene-free human induced pluripotent stem cells with an excisable single polycistronic vector as taught by papapetrou with reasonable expectation of success.

Claim(s) 1-6, 11, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talmon et al., May, 2015 (Molecular Therapy, Volume 23, Supplement 1, pp. S71-S72) in view of Lee et al., 2010 (Blood, Vol. 116, No. 21, Abstract 2622) and Figueiredo et al., 1995 (GenEmbl Accession No. U24224, computer printout, pages 1-4).  Applicant’s amendment filed on 7-4-22 necessitates this new ground of rejection.
Claims 1-6, 11, 16 and 19 are directed to a method for inducing pluripotent stem cells or embryonic stem-like cells by using CD34+ cells (elected species) isolated from an individual, wherein said individual is a human, reprogramming said cells by transducing said cells with a viral vector comprising a DNA sequence codifying at least one transcription factor selected from Oct4, Sox-2, Klf4 and c-Myc, and at least one small RNA molecule selected from miRNA 302 and miRNA 367, culturing said reprogrammed cells in a medium specific for stem cells to isolate stable reprogrammed cell clones having not more than 4 copies of the viral vector.  Claim 2 specifies the CD34+ cells are isolated from blood and/or bone marrow.  Claim 3 specifies said individual is a healthy individual or a diseased individual affected by a genetic disease comprising type A hemophilia.  Claim 4 specifies the cells isolated from said disease individual are genetically corrected by gene transfer or gene therapy.  Claim 5 specifies the cells isolated from the type A hemophilia affected individual are corrected by gene therapy by transducing into the diseased cells SEQ ID No. 4 or any further gene involved in the coagulation cascade, such as FVIII or its variants.  Claim 6 specifies FVIII or its variant, or said any further gene involved in coagulation cascade is under the control of VEC promoter or its variants, or FVIII promoter or its variants.  Claim 11 specifies the viral vector is a lentiviral or retroviral vector.  Claim 16 reads on induced pluripotent stem cells or embryonic-like cells obtained from the method of claim 1, characterized by embryonic stem cell-like morphology compact with defined borders, and/or positive at alkaline phosphatase staining, and/or expressed stem cell nuclear and surface antigens selected from the group consisting of Oct4, Sox2, Klf4, Tra1-81 and Ssea-3/4, and/or unmethylated state of NANOG promoter, and/or increase in telomerase therefore reactivation of telomerase complex, and/or a normal karyotype, and/or ability to generate all the cell types derived from the three germ layers.  Claim 19 reads on a pharmaceutical composition comprising the induced pluripotent stem cells of claim 16 and at least one further pharmaceutical acceptable agents, such as carriers, diluents, adjuvants, and growth factors.
Regarding claims 1-5, 11, 16 and 19, Talmon teaches “correcting the bleeding phenotype in Hemophilia A using Lentivirally FVIII-corrected endothelial cells differentiated from hemophilic induced pluripotent stem cells (IPSC)” (e.g. Title).  Somatic cells can be reprogrammed to generate autologous, disease-free iPSCs, then differentiated into cell target relevant for gene and cell therapy.  Talmon teaches generation of FVIII-corrected patient-specific iPSCs from peripheral blood cells and differentiating them into functional endothelial cells (ECs), secreting FVIII after transplantation (e.g. p. S71).  CD34+ cells were isolated from peripheral blood of healthy and hemophilic donors and reprogrammed with a Cre-excisable polycistronic LV (lentiviral vector) carrying OCT4, SOX2 and KLF4.  iPSCs were characterized by alkaline phosphatase (AP), immunofluorescence staining, telomeres length, RT-PCR for stem cell markers in iPSCs and three germ layers markers in embryoid bodies.  Reprogrammed CD34+ cells gave rise to ESC-like iPSCs colonies positive for AP staining and stem cell markers.  EBs differentiated in osteogenic, chondrogenic and adipose tissues, and expressed three germ layers markers.  Increased iPSCs telomeres length suggested telomerase reactivation and normal karyotype (For claims 16 and 19).  FVIII-corrected HA-iPSCs showed hBDD-FVIII expression, confirming HA-MNC genetic correction by LV transduction (e.g. page S72, left column, 1st and 2nd paragraphs) (For claims 4-5).  Since Cre-excisable polycistronic LV is used, the resulting iPSCs could have no viral vector because the LV can be excised out, and the resulting iPSCs have no more than 4 copies of the viral vector.
Talmon does not specifically teach combination of transcription factor and miRNA, such as miRNA 302, for reprogramming CD34+ cells into iPSCs or the use of the FVIII promoter sequence such as SEQ ID No. 9.
Lee teaches numerous somatic cells can be reprogrammed by ectopic expression of defined transcription factors including Oct4, Sox2, Myc and Klf4 to iPSCs.  Production efficiency of iPS cells by these transcription factors is extremely low, and identification of additional factors required to enhancing iPS cells production efficiency has been an intensive research subject.  Lee reports that “hES-specific miRNAs have a strong potential to promote partially reprogrammed cord blood CD34+ cells to iPS cells with extensive self-renewal capacity.  Our study suggests that current techniques with low iPS cell production efficiency can be improved by ectopic overexpression of hES-specific miRNA (miRNA-302 and 371 clusters).
Figueiredo teaches human factor VIII gene promoter sequence, GenEmbl Accession No. U24224, which is 100% identical to the sequence of SEQ ID No. 9 of the present invention.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transcription factors including Oct4, Sox2, Klf4 and Myc, and the miRNA, such as miRNA 302, to reprogram CD34+ cells into iPSCs because both Talmon and Lee teaches reprogramming CD34+ cells into iPSCs by using transcription factors and Lee further teaches that hES-specific miRNAs have a strong potential to promote partially reprogrammed cord blood CD34+ cells to iPS cells with extensive self-renewal capacity, and ectopic overexpression of hES-specific miRNA (miRNA-302 and 371 clusters) can improve iPSC production efficiency.  One of ordinary skill in the art before the effective filing date of the claimed invention would try to combine the transcription factor, including Oct4, Sox2, c-Myc and Klf4, with hES-specific miRNA-302 for the reprogramming of CD34+ cells to iPSCs in order to improve or enhance the iPS cell production efficiency with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the FVIII promoter sequence such as SEQ ID No. 9 because Talmon teaches generation of FVIII-corrected patient-specific iPSCs from peripheral blood cells and FVIII-corrected HA-iPSCs showed hBDD-FVIII expression, confirming HA-MNC genetic correction by LV transduction.  Since Talmon teaches expressing FVIII in generated iPSCs and Figuieredo teaches human factor VIII gene promoter sequence, GenEmbl Accession No. U24224, which is 100% identical to the sequence of SEQ ID No. 9, it would be obvious for one of ordinary skill in the art to use the human FVIII gene promoter sequence taught by Figueiredo in the lentiviral vector taught by Talmon in order to optimize the expression of FVIII in iPSCs with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to correct the bleeding phenotype in Hemophilia A using Lentivirally FVIII-corrected endothelial cells differentiated from hemophilic induced pluripotent stem cells (IPSC) as taught by Talmon with reasonable expectation of success.

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632